DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tube with a first and second fluid flow path as recited in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  The preamble of claim 1 recites “An in-situ reservoir fluid analysis system deployed in a wellbore of a well, comprising.”  As there is no noun associated with the “comprising”, i.e. --the in-situ reservoir fluid analysis system comprising--, it is unclear as to what is intended to comprise the elements of the claim.  

Regarding claim 1:  Line 8 of claim 1 requires the deposition of “molecular substances of a reservoir fluid” on the electrolytes however the claim fails to indicate where the reservoir fluid comes from.  There is no feature or function that allows for reservoir fluid and the electrolytes to interact.  Without such a recitation the claim is 

Regarding claim 8:  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “bulbous” in claim 8 is used by the claim to mean type of seal, while the accepted meaning is a shape. The term is indefinite because the specification does not clearly redefine the term.

Regarding claim 8:  The preamble of claim 8 recites “A downhole tool, comprising.”  As there is no noun associated with the “comprising”, i.e. --the downhole tool comprising--, it is unclear as to what is intended to comprise the elements of the claim.  

Regarding claim 15:  The preamble of claim 15 recites “A method to perform an in-situ reservoir fluid analysis of a reservoir fluid comprising.”  As there is no noun associated with the “comprising”, i.e. --the method comprising--, it is unclear as to what is intended to comprise the steps of the claim.  

Regarding claims 2-7, 9-12, 14, and 16-20:  These claims are rejected due to their dependence on one of the above claims. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Jacobsen et al. (US 4,166,457) is considered the closest prior to the claimed invention.  Jacobsen discloses a system that includes a first vial 21 that contains an electrolyte 23 in a cavity thereof.  The first vial also includes a capillary tube 24 that is moved into engagement with and through the seal 26 of a second vial 16.  The second vial being adapted to receive the electrolyte from the first vial.
 
Regarding claim 1:  The prior art of record fails to disclose or suggest a fluid analysis system that includes a first vial containing an electrolyte sealed therein and a capillary tube such that when the seal is removed molecular substances are deposited on the electrolytes and a second vial containing a removable seal and a cavity that receives electrolytes from the first vial via the capillary tube as recited in the claimed combination.

Regarding claims 2-12:  These claims are considered allowable due to their dependence on claim 1.

Regarding claim 13:   The prior art of record fails to disclose or suggest a fluid analysis system that includes a first vial containing an electrolyte sealed therein, a removable seal, and a capillary tube, a second vial containing a removable seal and a 

Regarding claim 14:  Claim 14 is considered allowable due to its dependence on claim 13.

Regarding claim 15:  The prior art of record fails to disclose or suggest a fluid analysis system that includes a first vial containing an electrolyte sealed therein and a capillary tube for receiving reservoir fluid such that when the seal is removed the electrolyte is driven into the capillary tube and molecular substances of the reservoir fluid are deposited on the electrolytes and a second vial containing a removable seal and a cavity that receives electrolytes from the first vial via the capillary tube as recited in the claimed method.

Regarding claims 16-20:  These claims are considered allowable due to their dependence on claim 15. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
1/12/2022